Sherwood, C. J.
— The defendant indicted for bigamy successfully demurred' to the indictment. The State sued out a writ of error. The motion filed by defendant’s counsel, questions the right of the State to bring up a criminal case in this wTay ; and this is the only point that need be considered. In the case, of The State v. Copeland, 65 Mo. 497, we held from a mere examination of the statute, and the changes made therein since the decision delivered in The State v. Spear, 6 Mo. 644, that a writ of error would lie in .a criminal case in behalf of the defendant alone. And we think that an examination of the statute in question, especially when considered in connection with the history of its changes, whereby it has been brought into its present shape, is absolutely conclusive against the right of the State to sue out a writ of error. But another reason would seem equally cogent in support of the position we assumed, and lies in the fact that the State possesses no such right under the statute,, unless expressly conferred. (State v. Reynolds, 2 Hayw. 110; The People v. Corning, 2 Comst. 9;. Commonwealth v. Cummings, 3 Cush. 212 ; State v. Johnson, 2 Iowa 549; Commonwealth v. Harrison, 2 Virg. Cas. 202.) That the statute in relation to criminal practice, neither in express terms, nor yet indirectly, authorized the State, to sue out a writ of error, is patent to even casual •observation.
For the reason herein expressed, as well as those announced on a former occasion, we grant the motion and •quash' the writ.
All concur.
Motion Granted.